Citation Nr: 1449898	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  13-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for fibromyalgia (claimed as muscle and joint pain), including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for irritable bowel syndrome, including as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to service connection for a skin disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to service connection for headaches, including as due to a qualifying chronic disability to include undiagnosed illness.

6.  Entitlement to service connection for neuropsychological symptoms (claimed as muscle twitches), including as due to a qualifying chronic disability to include undiagnosed illness.

7.  Entitlement to service connection for a cardiovascular disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

8.  Entitlement to service connection for bilateral carpal tunnel syndrome, including as due to a qualifying chronic disability to include undiagnosed illness.

9.  Entitlement to service connection for a respiratory disorder (claimed as mesothelioma), including as due to a qualifying chronic disability to include undiagnosed illness or as due to asbestos exposure.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as due to the service-connected posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and excluding PTSD.

12.  Entitlement to an effective date prior to May 22, 2012 for the grant of service connection for PTSD.

13.  Entitlement to service connection for sleep apnea, including as due to a qualifying chronic disability to include undiagnosed illness or as secondary to the service-connected acquired psychiatric disorders.

14.  Entitlement to an initial disability rating (evaluation) for the service-connected PTSD, in excess of 0 percent prior to May 22, 2012 and in excess of 10 percent from May 22, 2012.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1981 to November 1981 and from October 1986 to April 1995.  

The Veteran's DD Form 214 from the first period of active service (June 2, 1981 to November 23, 1981) notes an honorable discharge.  Following a review of the Veteran's personnel records, in a final, unappealed October 2011 administrative decision, the RO determined that the Veteran's service from October 27, 1986 to October 28, 1990 was honorable.  The RO also determined that the character of the Veteran's service from October 29, 1990 to April 6, 1995 was dishonorable for VA purposes and a bar to all VA benefits for that period of service.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for PTSD, major depression, chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neuropsychological problems to include muscle twitches, sleep apnea, a cardiovascular disorder, a respiratory disorder, and carpal tunnel syndrome.  A January 2013 rating decision by the RO in Lincoln, Nebraska (the Veteran moved during the pendency of this appeal) granted service connection for PTSD and assigned an initial, noncompensable disability rating effective May 22, 2012 (the date the RO found the Veteran met the DSM-IV criteria for PTSD).  A March 2013 rating decision, in pertinent part, denied service connection for GERD.  A February 2014 rating decision assigned a 10 percent disability rating for the service-connected PTSD, effective May 22, 2012.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

With regard to the issues decided herein, VA treatment records dated from December 2013 to February 2014 have been associated with the claims file.  While the most recent supplemental statement of the case, dated in December 2013, does not include review of this evidence, the evidence does not show diagnoses, treatment, or complaints relating to chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, skin disorders, headaches, neuropsychological symptoms, carpal tunnel syndrome, cardiovascular disorders, or respiratory disorders.  Further, the Board is granting service connection for major depressive disorder and assigning an earlier effective for the service-connected PTSD.  As such, this evidence is of no probative value with regard to the issues being denied on appeal and the Veteran is not prejudiced by the Board promulgating a decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for sleep apnea, higher initial ratings for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have active service in the Southwest Asia theater of operations during the Gulf War during his periods of honorable service.

2.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, chronic fatigue syndrome.

3.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, fibromyalgia.

4.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, irritable bowel syndrome.

5.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a skin disorder.

6.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current headache disability.

7.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, currently diagnosed neuropsychological symptoms, including muscle twitches.

8.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a cardiovascular disorder.

9.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, bilateral carpal tunnel syndrome.

10.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, mesothelioma or other respiratory disorder.

11.  The Veteran has currently diagnosed GERD.

12.  The Veteran experienced one instance of abdominal cramps during service, but did not sustain an in-service injury or illness related to GERD or other gastroesophageal disorder.

13.  The Veteran's GERD first manifested many years after service separation, is not causally or etiologically related to active service, and is not caused or permanently worsened by the service-connected PTSD, to include psychiatric medications.

14.  The Veteran's currently diagnosed major depressive disorder is causally related to the service-connected PTSD.

15.  The Veteran filed a claim for service connection for PTSD that was received by VA on November 24, 2010.

16.  From at least November 24, 2010, the Veteran had a diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R.	 §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R.	 §§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R.	 §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for service connection for neuropsychological symptoms, to include muscle twitches, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The criteria for service connection for a cardiovascular disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

9.  The criteria for service connection for a respiratory disorder, to include mesothelioma, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

10.  The criteria for service connection for GERD, to include as secondary to the service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

11.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

12.  Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of November 24, 2010, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).   

The Board is granting service connection for major depressive disorder, which constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCCA notice or assistance duties is required with respect to this issue.  With respect to the issue of an earlier effective date for the grant of service connection for PTSD, resolution of the issue on appeal turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As such, further assistance would not assist the Veteran; therefore, no further notice or development under the VCAA is warranted with respect to the issue of an earlier effective date.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

With respect to the issues denied herein, the Veteran was provided notice in January 2011 and January 2012 prior to the initial adjudication of the claim in April 2012.  With respect to the claim for service connection for GERD, the Veteran was provided notice in February 2013 prior to the initial adjudication of the claims in March 2013.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, articles submitted by the Veteran, and lay statements.

In a December 2011 written statement, the Veteran contended that he received treatment for chronic fatigue, fibromyalgia, irritable bowel syndrome, skin disorders, headaches, muscle and joint pain, neuropsychological symptoms, sleep disturbances, and cardiovascular problems when he was receiving assistance from a state medical assistance program, M.C., prior to 1995.  The Veteran also contended that a private physician told him he probably had mesothelioma.  In a January 2012 notice letter, the Veteran was informed that he should send VA any treatment records related to the claimed disorders and, if he wanted VA to try to obtain any records on his behalf, to complete the attached Authorization and Consent to Release Information (VA Form 21-4142).  The Veteran did not submit any treatment records or provide VA with the appropriate authorizations to attempt to obtain private treatment records on his behalf. 

Some of the Veteran's service treatment records and personnel records are missing and presumed destroyed.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.  

In July 2010 correspondence, the National Personnel Records Center (NPRC) informed the Veteran's then-representative that the service treatment and personnel records had been removed from the file area in order to respond to a prior inquiry and, although they conducted an extensive search, they were unable to locate the records.  In January 2012, the Veteran was informed that the RO had made a formal finding that portions of his service treatment records were incomplete and unavailable for review.  The Veteran was asked to submit any service treatment records he had in his possession.  The Veteran did not respond or submit any service treatment or personnel records.  In March 2012 email correspondence, the NPRC again indicated that, after an extensive and thorough search, they were unable to locate the Veteran's service treatment or personnel records.  In March 2012, the Veteran was informed that the RO had made a formal finding that portions of his service personnel records were incomplete and unavailable for review.  The Veteran was asked to submit any service treatment or personnel records he had in his possession.  The Veteran did not respond or submit any service treatment or personnel records.  

In a September 2014 written statement, the Veteran's representative asserted that VA did not attempt to obtain treatment records from Long Beach, California and Camp Pendleton that the Veteran had noted on the November 2010 claim.  Review of the November 2010 claim reflects that the Veteran reported receiving treatment for PTSD and major depression at the "NAVHOSP Long Beach, CA" and "Cp. Pendleton, CA."  VA has attempted to associate these service treatment records with the claims file and the Veteran was notified about the unavailability of parts of the service treatment records.

Moreover, even if additional service treatment records were located, service connection would not be awarded for chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neuropsychological symptoms, a cardiovascular disorder, bilateral carpal tunnel syndrome, or a respiratory disorder.  As explained below, the Board is denying service connection for these claimed disorders on the basis that the weight of the evidence demonstrates that the Veteran does not have current disabilities; thus, any additional service treatment records, if obtained, would only show symptoms or diagnosis remote in time, and would not show a disability during or close in time to the current claim period.  For this reason, there is no reasonable possibility that service records could aid in substantiating these claims.  The Board also finds that, even if additional service treatment records were located, service connection for GERD would not be awarded.  As explained below, the VA examiners reviewed the available service treatment records and the Veteran's statements in finding that the currently diagnosed GERD was not causally or etiologically related to active service, to include as secondary to the service-connected PTSD. 

Further, the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  With respect to the claim for service connection for GERD, the Veteran was provided with a VA examination in February 2013 and addendum medical opinions were obtained in January and February 2014 (the reports of which have been associated with the claims file).  In a March 2013 notice of disagreement and March 2014 substantive appeal, the Veteran's representative generally contended that the February 2013 VA examination and January 2014 VA medical opinion were inadequate but did not provide any specific reasons for the inadequacy.  The Board finds the February 2013 VA examination report, in connection with the January and February 2014 addendum opinions, was thorough and adequate and provides a sound basis upon which to base decisions with regard to the issues on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.

Further, in a September 2014 written statement, the Veteran's representative contended that the VA examiners failed to consider the effects of the VA-prescribed medications on the claimed GERD.  This contention is not supported by the evidence of record.  The January 2014 VA examiner specifically opined as to whether the Veteran's GERD was caused or aggravated by the service-connected PTSD, to include psychiatric medications.

With respect to the claims for service connection for chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neuropsychological symptoms, a cardiovascular disorder, bilateral carpal tunnel syndrome, and a respiratory disorder, the Board finds that a VA examination is not necessary for disposition of these issues because there are no current disabilities to which a competent medical opinion could relate any in-service injury or disease.  Further, there is sufficient medical evidence in this case to make a decision with regard to these issues on appeal.  The treatment records associated with the claims file provide a complete picture of any treatment for the claimed disorders.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claims and no VA examinations or opinions are warranted.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d).   

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has claimed service connection for chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neuropsychological symptoms, a cardiovascular disorder, bilateral carpal tunnel syndrome, a respiratory disorder, depression, and GERD, none of which are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

While the DD Form 214 reflects that the Veteran had service in Southwest Asia theater of operations during the Gulf War, the Board finds that the Veteran did not have service in the Southwest Asia theater of operations during the Gulf War during the periods of honorable service.  For purposes of establishing status as a "Persian Gulf veteran," a veteran must have active service in the Southwest Asia theater of operations during the Gulf War, which began August 2, 1990.  See 3.2 (2014).  As noted above, following a review of the Veteran's personnel records, in a final, unappealed October 2011 administrative decision, the RO determined that the Veteran's service from October 27, 1986 to October 28, 1990 was honorable.  The RO also determined that the character of the Veteran's service from October 29, 1990 to April 6, 1995 was dishonorable for VA purposes and a bar to all VA benefits for that period of service.  The Board finds that the Veteran did not have service in the Persian Gulf from August 2, 1990 to October 28, 1990 (the only period of the Veteran's honorable active service that falls during the Persian Gulf War under the provisions of 38 C.F.R. § 3.2).   

The Veteran's service personnel records reflect that he was assigned to Strike Fighter Squadron 147 on the USS Nimitz from July 1988 to October 28, 1990 and from October 29, 1990 to October 01, 1991.  While the USS Nimitz was located in the North Arabia Sea in October 1988 for Operation Earnest Will, this comes before August 2, 1990.  A Naval History and Heritage Command Dictionary of American Naval Fighting Ships (submitted by the Veteran) notes that on July 2, 1990, the USS Nimitz was mooring at Indian Island, Washington.  On November 10 to 12, 1990, the USS Nimitz received orders to prepare for possible "early" deployment to Operation Desert Storm.  The USS Nimitz did not enter the Arabian Gulf or commence flight operations in support of Operations Desert Storm/Sabre until April 18, 1991.  As detailed above, the Veteran's service in the Southwest Asia theater of operations during the Gulf War falls during his dishonorable period of service; therefore, the Board finds that the Veteran is not a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317 (2014); therefore, the provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 are not for application.  






Service Connection for Chronic Fatigue Syndrome, Fibromyalgia, Irritable Bowel Syndrome, a Skin Disorder, Headaches, Neuropsychological Symptoms, a Cardiovascular Disorder, Bilateral Carpal Tunnel Syndrome, and a Respiratory Disorder

The contention liberally construed for the Veteran is that his claimed chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, skin disorder, headaches, neuropsychological symptoms, cardiovascular disorder, bilateral carpal tunnel syndrome, and respiratory disorder are related to active service.  In the November 2010 claim, the Veteran contended he experiences shortness of breath due to asbestos-exposure during service.  In a December 2011 claim, the Veteran contended that he received treatment prior to 1995 for chronic fatigue, fibromyalgia, irritable bowel syndrome, skin disorders, muscle and joint pain, neuropsychological symptoms, sleep disturbances, and cardiovascular problems.  

The Veteran further indicated that a private physician had told him he probably had mesothelioma because he has respiratory problems and was exposed to asbestos during service.  The Veteran contended that he had carpal tunnel syndrome in both wrists for the previous 10 years that may be linked to neurological symptoms related to the Gulf War or to repetitive wiring while working as an avionics technician during service.  In a September 2014 written statement, through the representative, the Veteran contended that he was exposed to environmental hazards, including burning oil fields, and that the claimed disorders were symptoms of Gulf War Syndrome. 

As noted above, the Veteran did not have service in the Southwest Asia theater of operations during the Gulf War during the periods of honorable service; therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application.

The Board finds that the weight of the lay and medical evidence is against a finding that the Veteran has current disabilities of chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neuropsychological symptoms, a cardiovascular disorder, bilateral carpal tunnel syndrome, or a respiratory disorder.  A December 2011 private diagnostic assessment notes that the Veteran reported a history of chronic pain (fibromyalgia) and irritable bowel syndrome, but VA and private treatment records do not reflect any diagnoses, treatment, or findings related to fibromyalgia and irritable bowel syndrome.  The VA and private treatment records of record do not reflect any complaints, treatment, or diagnoses of chronic fatigue syndrome, a skin disorder, headaches, neuropsychological symptoms, a cardiovascular disorder, bilateral carpal tunnel syndrome, or a respiratory disorder.  

As a lay person, the Veteran is competent to relate some symptoms that may be associated with the claimed disorders, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorders of chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neuropsychological symptoms, a cardiovascular disorder, bilateral carpal tunnel syndrome, or a respiratory disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6 (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  These disabilities are medically complex disease processes because of their multiple etiologies, require specialized testing to diagnose, and manifest in observable symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neuropsychological symptoms, a cardiovascular disorder, bilateral carpal tunnel syndrome, or a respiratory disorder at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have current chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, a skin disorder, headaches, neuropsychological symptoms, a cardiovascular disorder, bilateral carpal tunnel syndrome, or a respiratory disorder.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
  
Service Connection for GERD

The contention liberally construed for the Veteran is that his current GERD was caused by service, to include as secondary to the service-connected PTSD.  See January 2013 claim.  In a March 2013 notice of disagreement, through the representative, the Veteran contended that he experiences heartburn and belching no matter what kind of food he consumes.  The Veteran's representative noted that VA treatment records indicate the Veteran took medications for PTSD that caused him to have an "upset stomach" and "made him throw up."  The Veteran's representative contended that PTSD and GERD are related conditions.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed GERD was not incurred in or caused by service and is not secondary to (caused or aggravated by) the service-connected PTSD.  

The evidence of record demonstrates that the Veteran has currently diagnosed GERD.  See May 2013 VA treatment record.

Next, the evidence of record demonstrates that the Veteran experienced in-service stomach cramps on one occasion, but did not sustain an actual in-service injury or illness related to GERD or a gastroesophageal disorder.  A June 1981 service treatment record notes that the Veteran reported stomach cramps and a slight headache.  The service treatment record notes that no other objective findings except for active bowel sounds and an assessment of "gastro" was noted.  Service treatment records do not reflect any complaint, treatment, or diagnosis of GERD.  

In-service symptoms of a disorder, even an in-service injury, do not mandate that service connection be granted.  Rather the in-service injury or illness must be shown to have caused the current GERD.  Given the above, the remaining question is whether there is evidence of a link between the current symptoms and service.  The Board finds that the weight of the competent evidence demonstrates that the current GERD is not related to active service

Beyond the single notation of stomach cramps, service treatment records do not reflect any complaint, treatment, or diagnosis of GERD or a gastroesophageal disorder, or otherwise reflect a reported history or findings of GERD or a gastroesophageal disorder.  The Veteran has not attested to the presence of symptoms of GERD in service, or that he experienced gastroesophageal symptoms shortly after service separation, and the record contains no competent evidence indicating a link between the currently diagnosed GERD and service.  Rather, the Board finds that the weight of the evidence is against a link between the currently diagnosed GERD and service.

At the February 2013 VA esophageal conditions examination, the Veteran reported 15 years of heartburn approximately three times per week that is usually diet oriented.  Even accepting the Veteran's assertion of heartburn for 15 years as true and that the heartburn was a symptom of the later-diagnosed GERD, this still puts the onset of GERD symptoms eight years (1998) after the end of the Veteran's honorable period of service.  The Veteran reported using over the counter medications as needed.  The VA examiner noted symptoms of heartburn.  The Veteran reported that stress sometimes plays into his symptoms.  Neither the Veteran nor the VA examiner related the Veteran's current symptoms of heartburn to active service.  Moreover, the record is negative for even contentions that the Veteran's GERD is linked to his service by any means other than through the service-connected PTSD.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's GERD was caused by or otherwise began during active service.

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed GERD was not caused or permanently worsened (aggravated) by the service-connected PTSD.  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex GERD.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the current GERD is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the service-connected PTSD and the non-service-connected GERD.

May 2012 VA treatment records note that the Veteran began taking Venlafaxine and Lorazepam for his PTSD and major depressive disorder and that, while the Veteran had tried Ambien, Risperdal, Seroquel, and Lunesta, these medications caused nausea and vomiting.  While the VA treatment records note that the Veteran's psychiatric medications caused nausea and vomiting, the records do not indicate that GERD was caused by or aggravated by the medications.  

In support of his claim, the Veteran submitted a transcript of a May 2007 testimony on "Post-Traumatic Stress Disorder Research at the National Institute of Mental Health" that indicated significant health problems are more likely to occur in individuals with PTSD than in those without the disorder, particularly gastrointestinal problems.  The Veteran submitted an article entitled "Gastro-oesophageal Reflux Disease and Psychological Comorbidity" that indicated that psychological comorbidity is common among GERD patients and that, during periods of acute stress, GERD patients report increased severity and/or frequency of GERD-related symptoms.  The Veteran submitted general factsheets entitled "Heartburn/Gastric reflux/Hiatal Hernia," "Hiatal Hernia," "Reflux esophagitis," "Colorectal Polyps," and "Pantoprazole" that detail general causes for these disabilities, including age, diet, family history, genetics, obesity, smoking, some medications,

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

The Board finds that the article abstracts submitted by the Veteran, based on their language, suggest a mere possibility, but not probability, of a relationship between GERD and PTSD in general in some patients and also do not relate such a possibility to this specific Veteran.  See 38 C.F.R. § 3.102 (decisions of service connection are not to be based on pure speculation or remote possibility); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  As such, the Board accords the articles low probative weight, and finds them to be outweighed by more specific medical opinion evidence pertaining to this Veteran.  

At the February 2013 VA esophageal conditions examination, the VA examiner opined that PTSD does not cause reflux disease/acid reflux and there is no documentation in the literature that specifically states PTSD causes mechanical GERD.  The VA examiner noted that the Veteran has risk factors for the development of reflux disease that are quite clear upon examination.  The VA examiner noted that the Veteran did not provide any insight into whether PTSD was permanently worsening any underlying heartburn symptoms and that, while he occasionally may get up at night, he did not indicate that PTSD was truly aggravating any reflux symptoms.  Based on the above, the VA examiner opined that it is less likely than not that PTSD was aggravating any reflux disease beyond its natural progression.  

In the January 2014 VA medical opinion, the VA examiner noted that the Veteran was prescribed Venlafaxine and Lorazepam in May 2012 and that VA treatment records reflect that the Veteran ceased taking psychiatric medication in December 2012.  The VA examiner noted that, at the February 2013 VA examination, the Veteran had reported heartburn for the previous 15 years and that the Veteran was diagnosed with GERD in May 2013.  The VA examiner opined that the Veteran's PTSD did not cause GERD because the Veteran had reported heartburn for 15 years prior.  The reasonable inference from this statement is that the PTSD did not cause GERD because it was diagnosed after the reported symptoms of heartburn began.  The VA examiner further opined that the evidence of record, including VA treatment records, does not show aggravation of GERD by the PTSD medication because the May 2013 diagnosis of GERD comes after the Veteran stopped taking psychiatric medication.  (In the January 2014 VA medical opinion, the VA examiner onerously stated the diagnosis came a year and one half after the cessation of psychiatric medications; however, in a February 2014 addendum opinion, the VA examiner corrected this statement to reflect that the diagnosis of GERD came six months after cessation of psychiatric medications.)  

The Board finds the February 2013 VA examination report in conjunction with the January 2014 medical opinion probative evidence that the Veteran's GERD was not caused or permanently worsened (aggravated) by the service-connected PTSD, to include use of psychiatric medications.  The VA examiners had the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient and accurate facts, factual assumptions, and data on which to base the conclusions.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's GERD was not incurred in active service, nor is it secondary to the service-connected PTSD, to include psychiatric medications; therefore, service connection for GERD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The contention liberally construed for the Veteran is that his current depression is related to active service.  In the November 2010 claim, the Veteran contended that he had experienced depression since March 1994. 

The weight of the evidence of record reflects that the Veteran has currently diagnosed major depressive disorder.  See April 2012 to January 2014 VA treatment records, March and December 2011 private treatment records.  The February 2013 VA examiner opined that, while the Veteran did not meet the DSM-IV criteria for a separate diagnosis of depression, the depression was part of the PTSD symptomatology.  VA adjudicators are precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).    

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence of record reflects currently diagnosed major depressive disorder and the probative medical evidence of record weighs in favor of finding that the major depressive disorder is caused by the Veteran's PTSD (or at least a symptom of the service-connected PTSD); therefore, resolving reasonable doubt in favor of the Veteran, service connection for major depressive disorder, as secondary to the service-connected PTSD, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.       

Earlier Effective Date for Service Connection for PTSD

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Veteran asserts that the RO should have assigned an earlier effective date than May 22, 2012 for the grant of service connection for PTSD.  Specifically, in a January 2013 notice of disagreement, the Veteran's representative contended that the Veteran should have been assigned an effective date of November 24, 2010 for the grant of service connection for PTSD because that is when the claim was received by VA. 

The Veteran submitted an original claim for service connection for PTSD that was received by VA on November 24, 2010.  In a January 2013 rating decision, the RO granted service connection for PTSD and assigned an effective date of May 22, 2012 - the date the RO found the evidence supported a finding that the Veteran had a current diagnosis of PTSD.  After a review of all the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds, from at least November 24, 2010 (the date of claim), the Veteran had a current diagnosis of PTSD.  See April 2009 to January 2014 VA treatment records, March 2011 private treatment record.  Accordingly, the Board finds that the Veteran is entitled to an effective date of November 24, 2010, but no earlier, for the grant of service connection for PTSD.

The Board further finds that the Veteran is not entitled to an effective date prior to November 24, 2010 for the award of service connection for PTSD.  No correspondence was received by VA prior to November 24, 2010 that can be construed as an informal or formal claim for service connection for PTSD.  The earliest evidence of any kind associated with the act or intention of filing a claim for service connection for PTSD is the November 24, 2010 claim.  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the claim for service connection.  

As the current effective date for the award of service connection for PTSD is being granted to the November 24, 2010 date of claim, VA regulations do not provide for an effective date earlier than November 24, 2010.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that November 24, 2010 is the appropriate effective date for the grant of service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400.  


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for fibromyalgia is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for a skin disorder is denied.

Service connection for headaches is denied.

Service connection for neuropsychological symptoms, to include muscle twitches, is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for bilateral carpal tunnel syndrome is denied.

Service connection for a respiratory disorder, to include mesothelioma, is denied.

Service connection for GERD, to include as secondary to the service-connected PTSD, is denied.

Service connection for major depressive disorder, as secondary to the service-connected PTSD, is granted.

An effective date of November 24, 2010, but no earlier, for the award of service connection for PTSD is granted


REMAND

Service Connection for Sleep Apnea

The Veteran has not yet been provided with a VA examination with regard to the claim for service connection for sleep apnea.  The Veteran has currently diagnosed sleep apnea.  See January 2010 private sleep study (diagnosis of obstructive sleep apnea, mild).  The Veteran is service-connected for PTSD and major depressive disorder.  The Veteran has contended that his sleep apnea was caused by the service-connected PTSD.  The Board finds that there is some evidence that the Veteran's claimed sleep disorder may have been caused or aggravated by the service-connected acquired psychiatric disorders; thus, the Board finds that a VA medical opinion is necessary as there remains some question as to the etiology of the sleep apnea.

Initial Ratings for PTSD

The February 2013 VA examiner opined that, although the Veteran reported subjective mental health symptoms, these symptoms did not rise to the level of chronicity and were not objectively identified on mental status examination.  The VA examiner did not note any "symptoms" objectively associated with the PTSD; however, the VA examiner described the Veteran's PTSD symptoms (that the examiner indicated did not exist) as "mild" and assigned a Global Assessment Functioning (GAF) score of 65.  Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM-IV at 46-47.  The Board finds that the February 2013 VA PTSD examination report is inadequate for rating purposes as it is internally inconsistent as well as inconsistent with the other evidence of record, specifically, the VA treatment records dated throughout the course of this appeal.  Based on the above, the Board finds that further VA examination is required so that the decision is based on a record that contains a current and adequate examination.   

TDIU

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice, 22 Vet. App. 447.  A January 2011 VA treatment record notes that the Veteran reported being unable to work because of PTSD.  In a December 2011 claim, the Veteran contended, in part, that the PTSD has prevented him from working since November 1988.  In a September 2014 written statement, the Veteran's representative contended that the Veteran's depressed mood and sleep deprivation, associated with the service-connected PTSD, prevents him from working.  The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with the claim for higher initial ratings for the service-connected PTSD.  The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance.   

Accordingly, the issues of service connection for sleep apnea, higher initial ratings for PTSD, and entitlement to a TDIU are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses a claim for a TDIU.

2.  Then, schedule the Veteran for a VA examination(s) to evaluate the service-connected PTSD.  The examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted. 

3.  Then, schedule the Veteran for a VA examination(s) to obtain an opinion to assist in determining the nature and etiology of the diagnosed sleep apnea.  The VA examiner should offer the following opinions: 

Is it at least as likely as not (50 percent or greater probability) that sleep apnea was incurred in or caused by active service?

Is it at least as likely as not (50 percent or greater probability) that sleep apnea was caused by the service-connected acquired psychiatric disorders, specifically PTSD and major depressive disorder, to include psychiatric medications?

Is it at least as likely as not (50 percent or greater probability) that sleep apnea was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected acquired psychiatric disorders, specifically PTSD and major depressive disorder, to include psychiatric medications?

The examiner should provide a rationale and basis for all opinions expressed.

4.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  If the AOJ finds that a VA examination is warranted, the record should be made available to the examiner for review prior to examination and the examiner should offer an opinion as to the occupational impact and limitations resulting from the Veteran's service-connected disabilities, both individually and considered together.  The VA examiner should provide an explanation for all opinions and conclusions reached.

5.  Then, readjudicate the appeal.  If any of the issues on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


